NO. 07-02-0272-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL E

SEPTEMBER 26, 2002 
______________________________

BOBBY J. CATE,




		Appellant


v.

THE STATE OF TEXAS, 


		Appellee

_________________________________

FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

NO. 2001-436,240; HON. BRADLEY UNDERWOOD, PRESIDING
_______________________________

Before QUINN and REAVIS, JJ. and BOYD, SJ. (1)
	Appellant, Bobby J. Cate, appealed from his conviction for aggravated sexual
assault.  We dismiss the proceeding for lack of jurisdiction.
	Sentence was imposed on March 21, 2002.  Appellant then filed a motion for new
trial on April 19, 2002.  To be timely, a notice of appeal must be filed within 30 days after
the sentence is imposed or suspended in open court or within 90 days after the sentence
is so imposed if a motion for new trial is filed.  Tex. R. App. P.  26.2(a).  Thus, appellant's
notice of appeal was due to be filed here on June 19, 2002, but was not filed until July 19,
2002.   Furthermore, a timely motion to extend the June 19th deadline did not accompany
or precede the notice.  
	Since a timely filed notice of appeal is essential to invoke our appellate jurisdiction,
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996), and there was none here, we
can take no action other than to dismiss the proceeding.  Id. at 523.  Accordingly, the
appeal is dismissed for want of jurisdiction.  
 
							Per Curiam 
Do not publish. 
1. John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.  Tex. Gov't
Code Ann. §75.002(a)(1) (Vernon Supp. 2002). 


r want of jurisdiction."  Appellant responded to our missive and admitted that
the appeal was "premature."  
	Absent certain exceptions not existing here, appellate courts can review only final
judgments and orders.  See Hinde v. Hinde, 701 S.W.2d 637, 639 (Tex. 1985).  Since one
has yet to be entered in cause number 66,248-D, we have no jurisdiction to entertain this
appeal.  Consequently, we dismiss it for want of jurisdiction. 

 
								Brian Quinn
							          Chief Justice









1. We note that appellant's notice is "to the District Court of Potter County, Texas, 320th Judicial District."